Case 1:19-cv-01176-AJT-MSN Document 47 Filed 02/11/20 Page 1 of 1 PageID# 772



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA

                                      Alexandria Division


 Justin E Fairfax                                  )
                                                   )
       Plaintiff,                                  )
                                                   )
v.                                                 )   Civil Action No. 1:19cv1176
                                                   )
                                                   )
CBS Corporation, et al.                            )
                                                   )
       Defendants.                                 )




                                          JUDGMENT

       Pursuant to the order of this Court entered on 2/11/20 and in accordance with Federal

Rules of Civil Procedure 58, JUDGMENT is hereby entered in favor of the CBS Corporation and

CBS Broadcasting Inc. and against the plaintiff Justin E Fairfax.




                                             FERNANDO GALINDO, CLERK OF COURT


                                             By:                      /s/
                                                       Kathy Lau
                                                       Deputy Clerk

Dated: 2/11/20
Alexandria, Virginia
